 


113 HR 3827 IH: To prohibit the United States from providing financial assistance to Benin until Mr. Mojaidou Soumanou is released from prison.
U.S. House of Representatives
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 3827 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2014 
Mr. Grayson introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To prohibit the United States from providing financial assistance to Benin until Mr. Mojaidou Soumanou is released from prison. 
 
 
1.Prohibition on Foreign Assistance to BeninThe United States may not obligate or expend any direct financial assistance to the Government of the Republic of Benin unless— 
(1)Mr. Mojaidou Soumanou is released from prison; or 
(2)the U.S. Secretary of State determines that such assistance is needed as emergency disaster relief.  
 
